Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims 
This action is in response to applicant’s amendment of 03/10/2021. Claims 1, 4, and 6-20 has been amended, claims 21-23 are new, and claims 2-3 and 5 are cancelled. 
Claims 1, 4, and 6-23 are pending and have been considered as follows.  
Allowable Subject Matter
Claims 1, 4, and 6-23 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art DePascua (US20060089794) teaches a method for creating a navigational route by drawing a desired route on a screen in a continuous motion and utilizing a computer to generate GPS waypoints automatically. The desired navigation route of the boat is drawn onto the touch sensitive display predetermining the boat's steering course instantaneously. The system determines the steering course utilizing GPS/Loran longitude and latitude positions.
Furthermore, Hovland et al (US20170370724) teaches a marine electronic device to easily enter a route in relation to a chart. The marine electronic device may automatically determine and join geographic points associated with the chart to generate a route based on a touch pattern. The marine electronic device may be 
In regards to independent claims 1 and 13 DePascua and Hovland et al, taken either individually or in combination with other art of record, fails to teach or render obvious:
a user interface device configured to accept a route input operation…/accepting a route input operation, using the display screen where the nautical chart map data is displayed, of continuously touching adjacent areas among two or more grids divided by the grid lines; and
 setting a travel permitted range including a plurality of trace areas having grid lines touched by the route input operation and given margin areas which are adjacent to each of the plurality of trace areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667
/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667